Filed 7/1/21 In re Zavaleta CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE



 In re JAVIER ZAVALETA                                                 G060298

      on Habeas Corpus.                                                (Super. Ct. No. 18CF1068)

                                                                       OPINION


                   Original proceedings; petition for a writ of habeas corpus to file a timely
notice of appeal. Petition granted.
                   David Rankin, Appellate Defenders, Inc. for petitioner.
                   Rob Bonta, Attorney General, and Julie L. Garland, Assistant Attorney
General for Respondent.




                                          *                  *                  *
THE COURT:*
                Javier Zavaleta seeks relief from the failure to file a timely notice of appeal.
The petition is granted.
                On October 11, 2019, appellant Javier Zavelta was sentenced in superior
court case No. 18CF1068. According to Zavaleta’s declaration, he asked trial counsel to
file a notice of appeal on his behalf at the sentencing hearing, and counsel later confirmed
that a notice of appeal had been filed. Trial counsel’s declaration confirms Zavaleta’s
account that he had been asked by Zavaleta to file a notice of appeal. Counsel’s
declaration also states that he agreed to file a notice of appeal on Zavaleta’s behalf, and
believed that he had done so, but later discovered that he inadvertently failed to file the
notice of appeal in a timely manner. When counsel attempted to file the notice of appeal
in January 2020, the superior court stamped the notice of appeal “Received,” but did not
file the notice of appeal. According to correspondence from superior court, the last day
to file a timely notice of appeal was December 10, 2019.
                The principle of constructive filing of the notice of appeal is applied in
situations where counsel advises a criminal defendant that he will file a notice of appeal
on his behalf, but then fails to do so in accordance with the law. (In re Benoit (1973) 10
Cal.3d 72, 87-88.) This is because an attorney who has advised his client that he will file
a notice of appeal has a duty to file a timely notice of appeal or tell the client how to file
it himself. In this case, counsel advised Zavaleta that he would file a notice of appeal on
his behalf and then failed to do so. Zavaleta’s reasonable reliance on the promise of
counsel to file a timely notice of appeal entitles Zavaleta to the relief requested.
                The Attorney General does not oppose Zavaleta’s request for relief to file a
late notice of appeal without the issuance of an order to show cause. (People v. Romero
(1994) 8 Cal.4th 728.)


*   Before O’Leary, P. J., Fybel, J., and Goethals, J.

                                                2
              The petition is granted. The Clerk of the Superior Court is directed to file
the notice of appeal that was received but not filed on January 14, 2020. Further
proceedings, including preparation of the record on appeal, are to be conducted according
to the applicable rules of court. (Cal. Rules of Court, rule 8.320(d).)
              In the interest of justice, the opinion in this matter is deemed final in this
court and the clerk of this court is directed to issue the remittitur forthwith.




                                               3